DETAILED ACTION
This is the first office action regarding application number 16/259229, filed on January 28, 2019, which claims benefit of  United States provisional patent application 62/623,660 titled "BIDIRECTIONAL 3- LEVEL CONVERTER FOR USE IN ENERGY STORAGE SYSTEM FOR WELDING GENERATOR" filed on January 30, 2018. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 24, 2021. It is noted that claims 10-20 are not marked as withdrawn on the response submitted on September 24, 2021.
Applicant’s election without traverse of claims 1-9 in the reply filed on September 24, 2021 is acknowledged. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "103" and "108" have both been used to designate power bus sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: paragraph [25] of the instant specification recites “In one example, when Qi 203 is on, Q2 205 is off, and when Q4 209 is off, Q3 207 is on.” However, this should be - when Qi 203 is on, Q2 205 is off, and when Q4 209 is on, Q3 207 is off to be consistent with the description given in paragraph [25-26].
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim  2 recites the limitation "the bi-directional controller" in line  3.  Claim 2 depends on claim 1 while Claim 1 recites controller, and bi-directional 3-level converter. It is not clear if claim 2 is reciting a new controller or the bi-directional converter from claim 1. 
Claim 8 recites the limitation "the charge level characteristic" in line 1.. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-6, and 8 are rejected based on their dependency on claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-9 are rejected under 35 USC 103 as being unpatentable.
Claims 1-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht, US 8405001 (hereafter Albrecht), and Schartner et al., US20150060426 (hereafter Schartner).  
Regarding claim 1, Albrecht teaches a hybrid welding device comprising generator, utility line, and battery.
“A welding-type power system, comprising:” 
“a power supply;” (Fig. 4 teaches fuel cell 40, generator 38 and utility 66 as power supplies)
“an energy storage device;” (Fig. 4 teaches energy storage device 42)
“a sensor configured to detect a power load characteristic on the power bus;” (Albrecht teaches in Column 5, lines 22-23 “the control circuitry 52 may be configured to detect an auxiliary power demand”.) 

    PNG
    media_image1.png
    423
    743
    media_image1.png
    Greyscale

Fig. 4 of Albrecht teaches a block diagram of a welding power system with energy storage device



    PNG
    media_image2.png
    409
    741
    media_image2.png
    Greyscale

Fig. 6 of Schartner teaches a block diagram with Bus, converter, and controller
 “a bi-directional 3-level converter to connect the energy storage device to the power bus, the bi-directional 3-level converter comprising a plurality of switches; and a controller configured to adjust an output duty cycle of the bi-directional 3-level converter to convert power from the power bus to recharge the energy storage device, or to convert power from the energy storage device to provide power to the power bus, in response to the power load characteristic.”(Albrecht teaches in column 4, lines 45-50 “the energy storage device 42 may discharge to meet the demands of the system when energy needs are high and recharge when excess power exists in the system.” Hence Albrecht 

    PNG
    media_image3.png
    562
    797
    media_image3.png
    Greyscale

Fig. 5 of Schartner teaches bidirectional 3-level converter


    PNG
    media_image4.png
    671
    1252
    media_image4.png
    Greyscale

Left side: Fig. 2 of instant application teaching bidirectional 3 level converter; Right side: Fig. 5 of Schartner teaching the same circuit schematics
 Schartner teaches a welding type power supply including controller, bus, and converter. Schartner teaches 3-level converter in Fig. 5 and a control for the converter in Fig. 6. Paragraph [75] teaches “Switches Z8, Z9, Z14 & Z15 are controlled by PWM signals PWM5, PWM6, PWM7 & PWM8.”Paragraph [126] teaches “The switch circuits (Z8-Z15) are provided with PWM control signals to control the duty cycle of the switches based on various inputs and controls to effectively generate a welding type power output.” Paragraph [6] of the instant specification describes “FIG. 2 is a schematic diagram of an example bi-directional 3-level converter.” The schematics of Fig. 2 is same as part of the inverter circuit 
Paragraph [77] teaches “A control may receive input signals and/or provide various control signals to control the pre-regulator circuit, inverter circuit and any additional power circuits as shown in FIG. 6. These signals may include current and voltage feedback signals, PWM signals, enable and status signals, analog feedback signals, etc. In other words all of the necessary signals as required to monitor and control the power circuits.” Hence Schartner teaches a controller configured to control duty cycle of switches. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the 3-level converter and its control as taught in Schartner to the energy storage device in Albrecht. One of ordinary skill in the art would have been motivated to do so in order to provide “a welding type power output in response to a control input because switches in the output converter are controlled by the control input” as taught in paragraph [35] of Schartner.) 
“a power bus configured to connect a power output of the power supply to a welding-type output;” (Albrecht does not explicitly teach a power bus. Schartner teaches a welding type power supply including controller, bus, and converter. Fig. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the power bus as taught in Schartner to the power supply system in Albrecht so in the modified system, the generator, as well as the energy storage device would be connected to the bus. One of ordinary skill in the art would have been motivated to do so to provide “a welding type power output” as taught in paragraph [76] of Schartner.)
Regarding claim 2,
“The welding-type power system of claim 1, wherein the controller is configured to adjust a duty cycle corresponding to each of the plurality of switches to thereby adjust the output duty cycle of the bi-directional controller.” (The limitation is describing how a duty cycle of a switch adjusts the duty cycle of the bi-directional converter. Albrecht does not explicitly teach 3-level converter. 
Schartner teaches 3-level converter in Fig. 5 and a control for the converter in Fig. 6. Paragraph [75] teaches “Switches Z8, Z9, Z14 & Z15 are controlled by PWM signals PWM5, PWM6, PWM7 & PWM8.”Paragraph [126] teaches “The switch circuits (Z8-Z15) are provided with PWM control signals to control the duty 
Paragraph [77] teaches “A control may receive input signals and/or provide various control signals to control the pre-regulator circuit, inverter circuit and any additional power circuits as shown in FIG. 6. These signals may include current and voltage feedback signals, PWM signals, enable and status signals, analog feedback signals, etc. In other words all of the necessary signals as required to monitor and control the power circuits.” Hence Schartner teaches a controller configured to control duty cycle of switches. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the 3-level converter as taught in Schartner to the energy storage device in Albrecht. One of ordinary skill in the art would have been motivated to do so in order to provide “a welding type power output in response to a control input because switches in the output converter are controlled by the control input” as taught in paragraph [35] of Schartner.)
Regarding claim 3,
“The welding-type power system of claim 2, the controller configured to increase the output duty cycle of the bi-directional 3-level converter to convert power from the power bus to recharge the energy storage device, and to decrease the output duty cycle of the bi- directional 3-level converter to convert power from the energy storage device to provide power to the power bus.” (The limitation is interpreted as described in paragraph [25] of the instant specification “In this example, a higher duty cycle for Qi 203 and/or Q4 209 will increase the voltage provided to the battery 215, and increase the value of Ibatt 309, the current through the battery 215. Conversely, decreasing the duty cycle for Qi 203 and/or Q4 209 will decrease the voltage provided to the battery 215, and decrease the value of Ibatt 309. If the duty cycle for Qi 203 and/or Q4 209 is decreased sufficiently, Ibatt 309 may become negative. When Ibatt 309 is negative, the battery 215 is supplying power to the DC power bus 107. When Ibatt 309 is positive, the battery 215 is drawing power from the DC power bus 107. Therefore, by adjusting the duty cycle of Qi 203 and/or Q4 209, power may be drawn from the DC power bus 107 to the battery 215, or power may be provided from the battery 215 to the DC power bus 107.” 
Albrecht does not explicitly teach 3-level converter. Schartner teaches 3-level converter in Fig. 5 and a control for the converter in Fig. 6. Paragraph [75] teaches “Switches Z8, Z9, Z14 & Z15 are controlled by PWM signals PWM5, PWM6, PWM7 & PWM8.”Paragraph [126] teaches “The switch circuits (Z8-Z15) are provided with PWM control signals to control the duty cycle of the switches 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the 3-level converter as taught in Schartner to the energy storage device in Albrecht. One of ordinary skill in the art would have been motivated to do so in order to provide “a welding type power output in response to a control input because switches in the output converter 
Regarding claim 4,
“The welding-type power system of claim 3, wherein controller is further configured to adjust the output duty cycle of the bi-directional 3-level converter to balance the power bus in response to an imbalanced load.” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the 3-level converter as taught in Schartner to the energy storage device in Albrecht. One of ordinary skill in the art would have been motivated to do so in order to provide “a welding type power output in response to a control input because switches in the output converter are controlled by the control input” as taught in paragraph [35] of Schartner.)
Regarding claim 6,
“The welding-type power system of claim 3, the power bus further configured to provide power to at least one auxiliary power device.” (Albrecht does not explicitly teach a power bus. Schartner teaches a welding type power supply including controller, bus, and converter. Fig. 6 teaches VBUS supplying power to auxiliary power circuit. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the power bus as taught in Schartner to the power supply system in Albrecht. One of ordinary skill in the art would have been motivated to do so to “be used in a welding type system or cell to power various hand tools, grinders, fans, lights or other ancillary equipment that may be found in a weld cell” as taught in paragraph [76] of Schartner.)
Claims 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht, US 8405001 (hereafter Albrecht), and Schartner et al., US20150060426 (hereafter Schartner) as applied to claims 1 and 4 above, and further in view of Sun et al., US 6243277 (hereafter Sun).
Regarding claim 5, 
“The welding-type power system of claim 4, wherein the controller is a hysteretic controller.” (Even though Schartner teaches pulse signals with unequal, varying duty cycles with time which is a characteristic of hysteretic controller, modified Albrecht does not explicitly mention a hysteretic controller. Sun teaches a bidirectional DC to DC converter with energy storage module. Sun teaches a hysteretic control in abstract that “can be used to activate and control the charging and discharging modes of operation. Voltage across the energy storage element and current through the inductive component are monitored. The switches are controlled to keep the monitored parameters within established bounds.” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the hysteretic controller as taught in Sun to the welding system in modified Albrecht. One of ordinary skill in 

    PNG
    media_image5.png
    549
    752
    media_image5.png
    Greyscale

Fig. 4 of Sun teaches a bus voltage V1 charging and discharging an energy storage device through converter switches
Regarding claim 7, 
“The welding-type power system of claim 1, further comprising a charge sensor configured to detect an energy storage device charge level characteristic, wherein the controller is configured to adjust the output duty cycle of the bi-directional 3-level converter in response to the charge level characteristic to maintain a charge level of the energy storage device.” (The limitation is interpreted as any sensor that can detect changes in voltage, current, resistance, etc. as described in paragraph [17] of the instant specification “The energy storage device sensor 115 is connected to the energy storage device 113 to monitor changes in voltage, current, resistance, etc., associated with the energy storage device 113. Such changes can indicate power consumption characteristics and/or charge level characteristics.”

    PNG
    media_image6.png
    663
    830
    media_image6.png
    Greyscale

Fig. 5 of Sun teaches hysteretic controller controlling switches based on sensed voltages of bus and energy storage device
Modified Albrecht does not explicitly teach a sensor to detect energy storage device. Sun teaches in Fig. 4-5 and column 6, lines 39-54 “A second comparator 516 of the charge control structure 504 compares the sensed voltage across the energy storage element, for example storage capacitor C.sub.2 (see 400, FIG. 4; 800, FIG. 8 or 902, FIG. 9 for example), supplied on the v.sub.2 line 518, and a reference charging voltage level, supplied on the v.sub.2, ref line 520. If the second comparator 516 determines that the sensed voltage level on the v.sub.2 line 518 has reached or exceeded a specified maximum voltage level, it will signal on its output line 522 that switch S.sub.1 should be opened. Alternatively, if the second comparator 516 determines that the voltage level on the v.sub.2 line 518 has fallen to or below a specified minimum voltage level, it will signal on its output line 522 that switch S.sub.1 should be closed. The second comparator's output line 522 supplies the third input to the three input AND gate 502.” Thus, Sun teaches a sensor to sense voltage level of capacitor C2, wherein C2  corresponds to the energy storage device in the instant claim. This sensed voltage is provided as feedback to the hysteretic controller. The controller controls the switches of converter in Fig. 4 of Sun based on this feedback signal to charge/discharge the energy storage device C2
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the sensor as taught in Sun to the welding system in modified Albrecht. One of ordinary skill in the art would have been motivated to do so in order to provide “battery charging and discharging” as taught in abstract of Sun.)
Regarding claim 8,
“The welding-type power system of claim 6, wherein the charge level characteristic is a voltage level measured at the energy storage device.” (Similar scope to claim 7 and therefore rejected under the same argument.)

    PNG
    media_image7.png
    576
    815
    media_image7.png
    Greyscale

Fig. 10 of Schartner teaches controller with bus balancing module
Regarding claim 9,
“The welding-type power system of claim 7, wherein the power load characteristic is a voltage level measured at the power bus.” (The limitation is interpreted as any sensor that can detect changes in voltage, current, resistance, etc. as described in paragraph [17] of the instant specification “The DC power bus sensor 108 is connected to the DC power bus 107 to monitor changes in voltage, current, resistance, etc., associated with the power bus 107. Such changes can indicate power consumption characteristics.”
Albrecht does not explicitly teach a bus. Schartner teaches “Referring now to FIG. 10, a bus feedback signal indicative of a plurality of bus voltages 1001 is provided to a bus voltage balancing module 1003, which is part of the inverter controller.” Thus Schartner teaches bus voltage as power load characteristics.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the power bus as taught in Schartner to the power supply system in Albrecht. One of ordinary skill in the art would have been motivated to do so to provide “a welding type power output” as taught in paragraph [76] of Schartner.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 11031862 (hereafter '862)instant claim 1 are met by claims 1-14 of ‘862. 
 Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11038437 (hereafter '437). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 are met by claims 1-20 of ‘437. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11077514 (hereafter '514) in view of Albrecht and Schartner. ‘514 teaches the limitations of instant claim 1 except for power bus and energy storage device. Albrecht teaches energy storage device in Fig. 4 and Schartner teaches a power bus in Fig. 6. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the power bus as taught in Schartner and the energy storage device as taught in Albrecht to the power supply system in ‘514. One of ordinary skill in the art would have been motivated to do so to provide “a welding type power output” as taught in paragraph [76] of Schartner.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8405001(hereafter ‘001) in view of Schartner. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the 3-level converter as taught in Schartner to the welding system in ‘001. One of ordinary skill in the art would have been motivated to do so in order to provide “a welding type power output in response to a control input because switches in the output converter are controlled by the control input” as taught in paragraph [35] of Schartner.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8569652(hereafter ‘652) in view of Schartner. ‘652 teaches the limitations of instant claim 1 except for bidirectional 3 level converter. Schartner teaches a 3 level converter in Fig. 5. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the 3-level converter as taught in Schartner to the welding system of ‘652. One of ordinary skill in the art would have been motivated to do so in order to provide “a welding type power output in response to a control input because switches in the output converter are controlled by the control input” as taught in paragraph [35] of Schartner.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/044807 (hereafter '807) in view of Albrecht and Schartner. ‘807 teaches the 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the power bus as taught in Schartner and the energy storage device as taught in Albrecht to the power supply system in ‘807. One of ordinary skill in the art would have been motivated to do so to provide “a welding type power output” as taught in paragraph [76] of Schartner. This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8569652, Fig. 1
US 8547073, Fig. 3 and 7
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/
Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761